FOR INTERNAL USE ONLY Q&A on proposed merger of Putnam New York Investment Grade Municipal Trust into Putnam New York Tax Exempt Income Fund. On April 13, 2007, Putnam New York Investment Grade Municipal Trust (AMEX: PMN) announced that the Trustees of the fund approved a plan to merge the fund into Putnam New York Tax Exempt Income Fund, an open-end fund with a similar investment objective and strategy, the same portfolio team, and which is also managed by Putnam Investments. The merger will require shareholder approval and is expected to close in late June or early July. When will the funds be merged? The shareholder meeting to approve the merger has been scheduled for June 22, 2007. Assuming favorable shareholder action, the actual fund merger is expected to occur as soon as possible thereafter. How is the merger expected to work? ● Shareholders of Putnam New York Investment Grade Municipal Trust will each receive proxy materials, which will also serve as a prospectus of the surviving fund. Only the shareholders of PMN will vote on the merger. ● If the merger is approved, shareholders of PMN would receive the number of shares of Putnam New York Tax Exempt Income Fund that is equivalent in value (based on net asset value, not market value) to the shares they owned in the acquired fund.
